Exhibit 10.5

 

TAX MATTERS AGREEMENT

 

by and between

 

General Growth Properties, Inc.

 

and

 

The Howard Hughes Corporation

 

Dated as of November 9, 2010

 

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of November 9, 2010, is
by and between General Growth Properties, Inc., a Delaware corporation (“GGP”)
and The Howard Hughes Corporation, a Delaware corporation (“Spinco”).  Each of
GGP and Spinco is sometimes referred to herein as a “Party” and, collectively,
as the “Parties.”

 

WHEREAS, the board of directors of GGP has determined that it is in the best
interests of GGP and its shareholders to create a new publicly traded company
which shall operate the Spinco Business;

 

WHEREAS, the board of directors of GGP and the board of directors of Spinco have
approved (i) the Restructuring, and (ii) the Distribution, all as more fully
described in the Separation Agreement and the other Transaction Documents;

 

WHEREAS, for U.S. federal income tax purposes, certain steps of the
Restructuring and the Distribution are intended to qualify for tax-free
treatment under Sections 351, 355, 368(a) and related provisions of the Code;

 

WHEREAS, GGP has received the Private Letter Ruling from the IRS to the effect
that, among other things, (i) certain steps of the Restructuring and the
Distribution, taken together, qualify as a transaction (a) that is described in
Sections 355(a) and 368(a)(1)(G) of the Code, (b) in which the Spinco Common
Stock distributed is “qualified property” under Section 361(c) of the Code and
(c) in which the holders of GGP Common Shares recognize no income or gain for
U.S. federal income tax purposes under Section 355 of the Code, and (ii) certain
other steps of the Spinoff Plan qualify as transactions that are described in
Sections 355(a) and 368(a)(1)(G) of the Code;

 

WHEREAS, as a result of the Restructuring and Distribution, the Parties desire
to enter into this Agreement to provide for certain Tax matters, including the
assignment of responsibility for the preparation and filing of Tax Returns, the
payment of and indemnification for Taxes (including any Taxes incurred in
connection with the Restructuring and Distribution), entitlement to refunds of
Taxes, and the prosecution and defense of any Tax controversies;

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.        General.  As used in this Agreement, the following terms
shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Accounting Firm” has the meaning set forth in Section 9.01.

 

“Adjusted CDND” has the meaning ascribed to it in the Investment Agreements.

 

“Adjustment” means any proposed or final change in the Tax liability of a
taxpayer.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Common Parent” means (i) for U.S. federal income tax purposes, the “common
parent corporation” of an “affiliated group” (in each case, within the meaning
of Section 1504 of the Code) filing a U.S. federal consolidated income Tax
Return, or (ii) for state, local or foreign Tax purposes, the common parent (or
the equivalent thereof) of a Tax Group.

 

“Consolidated Return” means, with respect to the GGP Group and Spinco Group,
respectively, the U.S. federal income Tax Return required to be filed by (i) a
GGP Entity as the Common Parent or (ii) a Spinco Entity as the Common Parent.

 

“Cornerstone Investment Agreement” means that certain Cornerstone Investment
Agreement effective as of March 31, 2010 between REP Investments LLC and GGP, as
amended to the date hereof.

 

“Disqualifying Action” means a GGP Disqualifying Action or a Spinco
Disqualifying Action.

 

“Due Date” means (i) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (ii) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

 

“Effective Date” means the date of the Distribution.

 

“Excess Surplus Amount” has the meaning ascribed to it in the Investment
Agreements.

 

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed; (ii) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the Laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period; (iii) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.

 

“GGP” has the meaning set forth in the preamble to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“GGP Disqualifying Action” means (i) any action (or the failure to take any
action) within its control by any GGP Entity (including entering into any
agreement, understanding or arrangement or any negotiations with respect to any
transaction or series of transactions) that, (ii) any event (or series of
events) involving the capital stock of GGP or any assets of any GGP Entity that,
or (iii) any breach by any GGP Entity of any representation, warranty or
covenant made by them in the Transaction Documents that, in each case, would
reasonably be expected to negate the Tax-Free Status of the Transactions;
provided, however, the term “GGP Disqualifying Action” shall not include any
action required by the Separation Agreement or any other Transaction Document or
that is undertaken pursuant to the Restructuring or the Distribution.

 

“GGP Entity” means any member of the GGP Group.

 

“GGP Liability Percentage” means the quotient, expressed as a percentage and
rounded to two (2) decimal points, of (i) the GGP Market Capitalization, divided
by (ii) the sum of the GGP Market Capitalization plus the Spinco Market
Capitalization.

 

“GGP Market Capitalization” means the product of (i) the volume-weighted average
trading price per share of GGP Common Shares for the twenty (20) consecutive
trading days beginning on and following the thirty-first (31st) trading day
following the Effective Time, as quoted by Bloomberg Financial Services through
its “Volume at Price” function, rounded to the nearest whole cent, multiplied by
(ii) the arithmetic average of the number of GGP Common Shares outstanding, on a
fully-diluted basis, on each of such twenty (20) trading days, rounded to two
(2) decimal points.

 

“GGP Taxes” means any Taxes allocated to GGP pursuant to Article II.

 

“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to net income, profits, or gains (including, but not limited to, any
capital gains, minimum Tax or any Tax on items of Tax preference, but not
including sales, use, real or personal property, excise, or transfer or similar
Taxes).

 

“Indemnity Cap” has the meaning ascribed to it in Section 2.01(b).

 

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article IV.

 

“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article IV.

 

“Independent Firm” has the meaning set forth in Section 8.01(b).

 

“Information” has the meaning set forth in Section 8.01(a).

 

“Information Request” has the meaning set forth in Section 8.01(a).

 

“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including, but not limited to its agents, representatives, and attorneys.

 

3

--------------------------------------------------------------------------------


 

“MPC Assets” means residential and commercial lots in the “master planned
communities” owned, for federal income tax purposes, by Howard Hughes
Properties, Inc. or The Hughes Corporation or related to the Emerson Master
Planned Community.

 

“MPC Taxes” means all liability for Income Taxes in respect of sales of MPC
assets sold prior to March 31, 2010.

 

“New GGPI” means, after the Distribution, the publicly held corporation that
will indirectly acquire 100% of the outstanding common stock of GGP.

 

“Notified Action” has the meaning set forth in Section 7.02(a).

 

“Party” has the meaning set forth in the preamble to this Agreement.

 

“Past Practice” has the meaning set forth in Section 3.03(a)(i).

 

“Pre-Closing Period” means any taxable period ending on or before the Effective
Date.

 

“Post-Closing Period” means any taxable period beginning after the Effective
Date.

 

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes.

 

“Restructuring/Distribution Taxes” means any Taxes incurred in or by reason of
the Restructuring or the Distribution, other than Spin-Off Taxes.  For the
avoidance of doubt, Restructuring/Distribution Taxes include Taxes by reason of
deferred intercompany transactions triggered by the Restructuring or the
Distribution.

 

“Representative” has the meaning set forth in Section 8.01(b).

 

“Response Deadline” has the meaning set forth in Section 8.01(b).

 

“Separate Return” means (i) in the case of the GGP Group, a Tax Return of any
GGP Entity (including any Consolidated, combined, affiliated, or unitary Tax
Return) that does not include, for any portion of the relevant taxable period,
any Spinco Entity that is a regarded entity for U.S. federal income tax purposes
and (ii) in the case of the Spinco Group, a Tax Return of any Spinco Entity
(including any Consolidated, combined, affiliated, or unitary Tax Return) and
that does not include, for any portion of the relevant taxable period, any GGP
Entity that is a regarded entity for U.S. federal income tax purposes.

 

“Separation Agreement” means the Separation Agreement by and between the Parties
dated as of November 9, 2010.

 

“Spin-off Taxes” means any Taxes or other Liabilities incurred solely as a
result of the failure of the Tax-Free Status of the Transactions.

 

4

--------------------------------------------------------------------------------


 

“Spinco” has the meaning set forth in the preamble to this Agreement.

 

“Spinco Disqualifying Action” means (i) any action (or the failure to take any
action) within its control by any Spinco Entity (including entering into any
agreement, understanding or arrangement or any negotiations with respect to any
transaction or series of transactions) that, (ii) any event (or series of
events) involving the capital stock of Spinco or any assets of any Spinco Entity
that, or (iii) any breach by any Spinco Entity of any representation, warranty
or covenant made by them in the Transaction Documents that, in each case, would
reasonably be expected to negate the Tax-Free Status of the Transactions;
provided, however, the term “Spinco Disqualifying Action” shall not include any
action required by the Separation Agreement or any other Transaction Document or
that is undertaken pursuant to the Restructuring or the Distribution.

 

“Spinco Entity” means any member of the Spinco Group.

 

“Spinco Liability Percentage” means the difference, expressed as a percentage,
of (i) one hundred percent (100%) minus (ii) the GGP Liability Percentage.

 

“Spinco Market Capitalization” means the product of (i) the volume-weighted
average trading price per share of shares of Spinco Common Stock for the twenty
(20) consecutive trading days beginning on and following the thirty-first (31st)
trading day following the Effective Time, as quoted by Bloomberg Financial
Services through its “Volume at Price” function, rounded to the nearest whole
cent, multiplied by (ii) the arithmetic average of the number of shares of
Spinco Common Stock outstanding, on a fully-diluted basis, on each of such
twenty (20) trading days, rounded to two (2) decimal points.

 

“Spinco Taxes” means any Taxes allocated to Spinco pursuant to Article II.

 

“Straddle Period” means any taxable period that begins on or before and ends
after the Effective Date.

 

“Supplemental Ruling” means a private letter ruling, without substantive
qualifications, of the IRS, to the effect that a transaction will not affect the
Tax-Free Status of the Transactions.

 

“Suspended Deductions” means the interest deductions of The Hughes Corporation
suspended by Section 163(j) of the Code and available for use as of the
Effective Date.  Such deductions were estimated to be approximately $406,000,000
as of December 31, 2009.  The amount of Suspended Deductions available for use
as of the Effective Date will be calculated based on an interim closing of the
books and records of The Hughes Corporation as of the close of business on the
Effective Date.

 

“Tax” means (i) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, income, gross receipts,
excise, property, sales, use, license, capital stock, transfer, franchise,
payroll, withholding, social security, value added and other taxes, (ii) any
interest, penalties or additions attributable thereto and (iii) all liabilities
in respect of any

 

5

--------------------------------------------------------------------------------


 

items described in clauses (i) or (ii) payable by reason of assumption,
transferee or successor liability, operation of Law or Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under Law).

 

“Tax Attributes” means net operating losses, capital losses, earnings and
profits, overall foreign losses, previously taxed income, separate limitation
losses, deferred or suspended losses or deductions, foreign tax credits or other
tax credits and all other Tax attributes.

 

“Tax Detriment” shall mean an increase in the Tax liability of a Person for any
Taxable Period.  Except as otherwise provided in this Agreement, a Tax Detriment
shall be deemed to have been realized or suffered from a Tax Item or Items in a
taxable period only if and to the extent that the Tax liability of such Person
for such period is greater than it would have been if such Tax liability were
determined without regard to such Tax Item.

 

“Tax-Free Status of the Transactions” means the tax-free treatment accorded to
certain of the transactions taken in connection with the Restructuring and the
Distribution as set forth in the Private Letter Ruling.

 

“Tax Group” means any U.S. federal, state, local or foreign affiliated,
consolidated, combined, unitary or similar group or fiscal unity that joins in
the filing of a single Tax Return.

 

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

“Tax Item” shall mean any item of income, gain, loss, deduction, credit,
recapture of credit, Tax Attribute, or any other item which may have the effect
of increasing or decreasing Taxes paid or payable.

 

“Tax Matter” has the meaning set forth in Section 8.01(a).

 

“Tax Package” means all relevant Tax-related information relating to the
operations of the GGP Business or the Spinco Business, as applicable, that is
reasonably necessary to prepare and file the applicable Tax Return.

 

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) supplied
to, or filed with, or required to be supplied to, or filed with, a Taxing
Authority with respect to Taxes.

 

6

--------------------------------------------------------------------------------


 

“Treasury Regulations” means the final and temporary (but not proposed) income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law firm, which law firm is
reasonably acceptable to GGP and Spinco, to the effect that a transaction will
not affect the Tax-Free Status of the Transactions.

 

Section 1.02.        Additional Definitions.

 

(a)           Capitalized terms not defined in this Agreement shall have the
meaning ascribed to them in the Separation Agreement.

 

ARTICLE II

 

ALLOCATION OF TAX LIABILITIES AND REFUNDS

 

Section 2.01.        Allocation of Tax Liabilities.

 

(a)           Income and Other Taxes.

 

(i)            Except as provided in Section 2.01 (d), GGP shall be liable for
all Taxes of GGP Entities for all taxable periods; provided, that Spinco shall
be liable for and shall indemnify GGP from and against all Taxes imposed on a
GGP Entity pursuant to Treasury Regulation Section 1.1502-6(a) (or any
predecessor or successor thereof or any analogous or similar provision under
Law) resulting from operations of a Spinco Entity.

 

(ii)           Except as provided in Section 2.01(b), (c) and (d), Spinco shall
be liable for all Taxes of Spinco Entities for all taxable periods; provided
that (A), notwithstanding any provision of any of the Investment Agreements to
the contrary, if Spinco is obligated to pay in cash (after utilization of any
available Tax Attributes), in the period ending 36 months after the Effective
Date, any MPC Taxes and GGP is not liable for its allocable share of such MPC
Taxes pursuant to Section 2.01(b) below as a consequence of the Indemnity Cap,
then GGP shall loan to Spinco the amount of such MPC Taxes not payable by GGP as
a consequence of the Indemnity Cap (any such loan shall have the terms and
conditions described in Section 5.17(g) of the Cornerstone Investment
Agreement); and (B) GGP shall be liable for and shall indemnify Spinco from and
against Taxes imposed on a Spinco Entity pursuant to Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under Law) resulting from operations of a GGP Entity.

 

(b)           MPC Taxes.  Notwithstanding any provision of any of the Investment
Agreements or any provision of this Agreement or any of the other Transaction
Documents to the contrary, GGP shall be liable for 93.75% of any MPC Taxes
payable in cash by Spinco or any of its Subsidiaries; provided, however, that,
except as provided herein with respect to interest or penalties, GGP’s liability
pursuant to this Section 2.01(b) shall be capped at the lesser of
(i) $303,750,000 and (ii) the then effective Excess Surplus Amount (if any) (the
applicable amount described in clause (i) or clause (ii) is referred to herein
as the “Indemnity Cap”).  In the event

 

7

--------------------------------------------------------------------------------


 

that any Suspended Deductions are utilized by Spinco or any of its Subsidiaries
to offset taxable income or gain realized by Spinco or any of its Subsidiaries
other than taxable income attributable to sales of MPC Assets sold prior to
March 31, 2010, GGP’s current and future liability, if any, pursuant to this
Section 2.01(b) shall be reduced by an amount equal to 93.75% of the incremental
Taxes that would have been payable in cash by Spinco or any of its Subsidiaries
had such Suspended Deductions not been so utilized.  In the event that any Tax
Attributes other than Suspended Deductions are utilized by Spinco or any of its
Subsidiaries to offset and reduce taxable income or gain generated with respect
to sales of MPC Assets sold prior to March 31, 2010, GGP shall be liable for
93.75% of any Income Taxes payable in cash by Spinco or any of its Subsidiaries
that would not have been so payable had such Tax Attributes not been so
utilized.  In addition, notwithstanding any provision of the Investment
Agreements or any provision of this Agreement or any of the other Transaction
Documents to the contrary, GGP shall also be liable for one hundred percent
(100%) of any interest or penalties attributable to any MPC Taxes which interest
or penalties accrue with respect to periods ending on or before the date that
Spinco assumes control of all Tax Proceedings relating to MPC Taxes pursuant to
Section 6.03 (it being understood and agreed by the parties hereto that, for
purposes of this Agreement, all penalties are deemed to accrue as of the date
that the applicable penalty has been asserted or claimed by the IRS) and GGP’s
liability for such interest or penalties shall not be limited by or subject to
the Indemnity Cap.  Spinco shall use commercially reasonable efforts to utilize
the Suspended Deductions as expeditiously as possible and will not take any
action, the principal purpose of which is, to cause GGP’s aggregate liability
pursuant to this Section 2.01(b) to be materially greater than it would have
been had such action not been taken.

 

In order to place Spinco and GGP in the same economic position as they would
have been had certain post-Effective Date determinations been made as of the
Effective Date, the Indemnity Cap shall be re-calculated and adjusted to reflect
any such determination using the Adjusted CDND as provided in the Investment
Agreements.  Additionally, to the extent any promissory note was issued by
Spinco in favor of GGP pursuant to Section 2.01(a)(ii), then, in order to place
Spinco and GGP in the same economic position as they would have been had the
recalculated Indemnity Cap been used for purposes of calculating such note,
(i) the principal amount of such note will be reduced based on the new
calculation using the Adjusted CDND, and (ii) to the extent applicable, any
interest payments made by Spinco to GGP on such note prior to such
re-calculation shall be refunded in respect of such reductions and accrued but
unpaid interest in respect of such reductions shall be eliminated.  Consistent
with the foregoing, this Section 2.01(b) shall be retroactively applied using
the recalculated Indemnity Cap and any resulting amounts payable thereunder
shall be promptly paid by GGP.

 

(c)           Restructuring/Distribution Taxes.

 

(i)            GGP shall be liable for all Restructuring/Distribution Taxes.

 

(d)           Spin-Off Taxes.

 

(i)            GGP shall be liable for any Spin-Off Taxes attributable to a GGP
Disqualifying Action.

 

8

--------------------------------------------------------------------------------


 

(ii)           Spinco shall be liable for any Spin-Off Taxes attributable to a
Spinco Disqualifying Action.

 

(iii)          Any Spin-Off Taxes that are not the result of a Disqualifying
Action shall be allocated between GGP and Spinco according to the GGP Liability
Percentage and the Spinco Liability Percentage, respectively.

 

Section 2.02.        Allocation of Refunds.

 

(a)           Except as provided in Section 2.02(b), GGP shall be entitled to
all Refunds with respect to Taxes for which GGP is or may be liable pursuant to
Article II, and Spinco shall be entitled to all Refunds of Taxes for which
Spinco is or may be liable pursuant to Article II.  A Party receiving a Refund
to which the other Party is entitled pursuant to this Agreement shall pay the
amount to which such other Party is entitled (less any costs or Taxes incurred
with respect to the receipt thereof) within ten (10) days after the receipt of
such Refund.

 

(b)           To the extent that the amount of any Refund under this
Section 2.02 is later reduced by a Taxing Authority or a Tax Proceeding, such
reduction shall be allocated to the Party to which such Refund was allocated
pursuant to this Section 2.02 and an appropriate adjusting payment shall be
made.

 

ARTICLE III

 

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE ON TAX RETURNS

 

Section 3.01.        Preparation and Filing of Tax Returns.  GGP shall prepare
and file all Tax Returns of the GGP Group (including Consolidated Returns of the
GGP Group) relating to any taxable period and shall pay all Taxes shown to be
due and payable on such Tax Returns.  Spinco shall prepare and file all Tax
Returns of the Spinco Group (including Consolidated Returns of the Spinco Group)
relating to any taxable period and shall pay all Taxes shown to be due and
payable on such Tax Returns.

 

Section 3.02.        Amended Tax Returns.

 

(a)           Returns Filed by GGP.  GGP shall, in its sole discretion, be
permitted to amend any Tax Return that a GGP Entity is responsible for filing
pursuant to Section 3.01; provided, however, that, unless otherwise required by
Law or a Final Determination, GGP shall not amend any such Tax Return to the
extent that any such amendment would reasonably be expected to cause a Spinco
Entity to experience any Tax Detriment (including through an increase in Taxes
or a loss or reduction of a Tax Attribute regardless of whether or when such Tax
Attribute otherwise would have been used), without the prior written consent of
Spinco, which consent shall not be unreasonably withheld or delayed.

 

(b)           Returns Filed by Spinco.  Spinco shall, in its sole discretion, be
permitted to amend any Tax Return that a Spinco Entity is responsible for filing
pursuant to Section 3.01; provided, however, that, unless otherwise required by
Law or a Final Determination, Spinco shall not amend any such Tax Return to the
extent that any such amendment would reasonably

 

9

--------------------------------------------------------------------------------


 

be expected to cause a GGP Entity to experience any Tax Detriment (including
through an increase in Taxes or a loss or reduction of a Tax Attribute
regardless of whether or when such Tax Attribute otherwise would have been used)
without the prior written consent of GGP, which consent shall not be
unreasonably withheld or delayed.

 

Section 3.03.        Tax Return Procedures.

 

(a)           Procedures Relating to the Manner of Preparing Tax Returns.

 

(i)            All Tax Returns prepared by GGP that include a member of the
Spinco Group or by Spinco that include a member of the GGP Group shall be
prepared in accordance with past practices, accounting methods, elections and
conventions (“Past Practice”), unless otherwise required by Law or agreed to in
writing by Spinco or GGP, as applicable.

 

(ii)           In the event that Past Practice is not applicable to a particular
item or matter arising in a Tax Return described in Section 3.03(a)(i), GGP or
Spinco, as applicable, shall determine the reporting of such item or matter
provided that such reporting is more likely than not to be sustained and
provided further that the other Party shall agree as to the reporting of any
such item or matter which is not more likely than not to be sustained.  The
Parties shall attempt in good faith to mutually resolve any disagreements,
including by appointing an Accounting Firm pursuant to Section 9.01, regarding
such items or matters prior to the Due Date for filing the applicable Tax
Return; provided, that the failure to resolve all disagreements prior to such
date shall not relieve the Indemnified Party of its obligation to file (or cause
to be filed) such Tax Return.

 

(b)           Timing of Tax Return Filing and Payments.  All Taxes or Tax
Returns required to be paid or filed pursuant to this Article III by either GGP
or Spinco to or with an applicable Taxing Authority shall be paid or filed on or
before the Due Date for the payment or filing of such Taxes or Tax Returns.

 

(c)           Review of Tax Returns.  With respect to any Tax Return including
Taxes subject to indemnification pursuant to Article IV, the Indemnified Party
preparing such Tax Return shall, at least 10 days prior to the Due Date
applicable to such Tax Return, prepare and deliver to the Indemnifying Party a
schedule showing in reasonable detail the Indemnified Party’s good faith
calculation of any indemnification payments to be made by the Indemnifying
Party.  The Indemnifying Party shall have the right to review and approve (such
approval shall not be unreasonably withheld) such schedule.  The Parties shall
attempt in good faith to mutually resolve any disagreements, including by
appointing an Accounting Firm pursuant to Section 9.01, regarding such schedule
prior to the Due Date for filing the applicable Tax Return; provided, however,
that the failure to resolve all disagreements prior to such date shall not
relieve the Indemnified Party of its obligation to file (or cause to be filed)
such Tax Return.

 

Section 3.04.        Expenses.  Except as otherwise provided in this Agreement,
each Party shall bear its own expenses incurred in connection with this
Article III.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

 

INDEMNIFICATION

 

Section 4.01.        Indemnification by GGP.  GGP shall pay, and shall indemnify
and hold the Spinco Indemnified Parties harmless from and against, without
duplication, (i) all GGP Taxes, (ii) all Taxes incurred by Spinco or any Spinco
Entity by reason of the breach by GGP of any of its representations, warranties
or covenants hereunder, and (iii) any costs and expenses related to the
foregoing (including reasonable attorneys’ fees and expenses).

 

Section 4.02.        Indemnification by Spinco.  Spinco shall pay, and shall
indemnify and hold the GGP Indemnified Parties harmless from and against,
without duplication, (i) all Spinco Taxes, (ii) all Taxes incurred by GGP or any
GGP Entity by reason of the breach by Spinco of any of its representations,
warranties or covenants hereunder, and (iii) any costs and expenses related to
the foregoing (including reasonable attorneys’ fees and expenses).

 

Section 4.03.        Characterization of and Adjustments to Payments.  For all
Tax purposes, GGP and Spinco agree to treat (i) any payment required by this
Article IV (other than payments with respect to interest accruing after the
Effective Date) as either a contribution by GGP to Spinco or a distribution by
Spinco to GGP, as the case may be, occurring immediately prior to the Effective
Date or as a payment of an assumed or retained liability and (ii) any payment of
non-federal Taxes by or to a Taxing Authority or any payment of interest as
taxable or deductible, as the case may be, to the Party entitled under this
Agreement to retain such payment or required under this Agreement to make such
payment, in either case except as otherwise required by applicable Law.

 

Section 4.04.        Timing of Indemnification Payments.  Indemnification
payments in respect of any Liabilities for which an Indemnified Party is
entitled to indemnification pursuant to this Article IV shall be paid by the
Indemnifying Party to the Indemnified Party (i) with respect to Liabilities
requiring a payment to a Taxing Authority, not later than one business day prior
to the Due Date of such Liability, and (ii) with respect to any other
Liabilities, as such Liabilities are incurred upon demand by the Indemnified
Party, including reasonably satisfactory documentation setting forth the basis
for the amount of such indemnification payment.

 

ARTICLE V

 

CARRYBACKS, AMENDMENTS AND TAX ITEMS

 

Section 5.01.        Carrybacks.

 

(a)           The carryback of any loss, credit or other Tax Attribute from any
Post-Closing Period shall be in accordance with the provisions of the Code and
Treasury Regulations (and any applicable state, local or foreign Laws).

 

(b)           To the extent permitted by applicable Law, GGP and Spinco shall
waive the right to carryback any Tax Attribute of a member of their respective
Groups arising in a Post-Closing Period to a Pre-Closing or Straddle Period;
provided, however,  that (i) GGP and Spinco may carryback any Tax Attribute if
such carryback claim is reported on a Separate Return or is

 

11

--------------------------------------------------------------------------------


 

utilized to offset and reduce the liability for MPC Taxes, (ii) GGP may
carryback any Tax Attribute if such carryback claim is reported on a
Consolidated Return of the GGP Group, and (iii) Spinco may carryback any Tax
Attribute if such carryback claim is reported on a Consolidated Return of the
Spinco Group.

 

(c)           In the event that, notwithstanding Section 5.01(b), GGP or Spinco
is required to carryback Tax Attributes in order to avoid losing the benefit of
such Tax Attributes, the Party responsible for filing the Tax Return on which
such carryback claim is reported will cooperate with the other Party in seeking
from the appropriate Taxing Authority any Refund that would be allocated to the
other Party pursuant to Section 2.02 and that reasonably would result from such
carryback (including by filing an amended Tax Return) at the other Party’s cost
and expense; provided, however, that no Party shall be required or permitted to
seek such Refund to the extent that such Refund would reasonably be expected to
result in a Tax Detriment to a GGP Entity or a Spinco Entity, as the case may
be, (including through an increase in Taxes or a loss or reduction of a Tax
Attribute regardless of whether or when such Tax Attribute otherwise would have
been used), in each case, without the prior written consent of GGP or Spinco, as
applicable, which consent shall not be unreasonably withheld or delayed.

 

Section 5.02.        Tax Items.

 

(a)           Tax Items arising in a Pre-Closing Period shall be allocated to
the GGP Group and the Spinco Group in accordance with the Code and Treasury
Regulations (and any applicable state, local and foreign Laws) and in accordance
with the allocation of Tax Liabilities in Article II.  GGP and Spinco shall
jointly determine the allocation of such Tax Items arising in Pre-Closing
Periods as soon as reasonably practicable following the Effective Date, and
hereby agree to compute all Taxes for all Straddle Periods and Post-Closing
Periods consistently with that determination unless otherwise required by Law or
a Final Determination.

 

(b)           To the extent that the amount of any Tax Item is later reduced or
increased by a Taxing Authority or Tax Proceeding, such reduction or increase
shall be allocated to or borne by the Party to which such Tax Item was allocated
pursuant to Section 5.02(a).

 

Section 5.03.        Treatment of Deductions Associated with Equity-Related
Compensation.

 

(a)           To the extent permitted by Law, solely GGP, New GGPI, or a GGP
Entity, as the case may be, shall be entitled to claim any Tax deduction
associated with the following items:

 

(i)            The exercise of any Spinco stock options or stock appreciation
rights by any GGP Employee (as defined below) and the vesting of Spinco
restricted stock or the vesting or settlement of Spinco restricted stock units
held by any GGP Employee and the payment of any dividends with respect to such
Spinco restricted stock.

 

(ii)           The exercise of any GGP or New GGPI stock options or stock
appreciation rights by any GGP Employee and the vesting of GGP or New GGPI
restricted stock or the vesting or settlement of GGP or New GGPI restricted
stock units held by any GGP Employee (and payment of any dividends on such GGP
restricted stock).

 

12

--------------------------------------------------------------------------------


 

(b)           To the extent permitted by Law, solely Spinco or a Spinco Entity,
as the case may be, shall be entitled to claim any Tax deduction associated with
the following items:

 

(i)            The exercise of any GGP or New GGPI stock options or stock
appreciation rights by any Spinco Employee (as defined below) and the vesting of
GGP or New GGPI restricted stock or the vesting or settlement of GGP or New GGPI
restricted stock units held by any Spinco Employee and the payment of any
dividends on such restricted stock at any time on or after the first date any
Spinco Entity employed such Spinco Employee.

 

(ii)           The exercise of any Spinco stock options or stock appreciation
rights by any Spinco Employee and the vesting of Spinco restricted stock or the
vesting or settlement of Spinco restricted stock units held by any Spinco
Employee and the payment of any dividends with respect to such Spinco restricted
stock.

 

(c)           The following terms shall have the following meanings:

 

(i)            “Spinco Employee” means any person employed or formerly employed
by any Spinco Entity at the time of the exercise, vesting, settlement,
disqualifying disposition or payment, as appropriate, unless, at such time, such
person is employed by a member of the GGP Group or was more recently employed by
a GGP Entity than by a Spinco Entity;

 

(ii)           “GGP Employee” means any person employed or formerly employed by
any GGP Entity at the time of the exercise, vesting, settlement, disqualifying
disposition or payment, as appropriate, unless, at such time, such person is a
Spinco Employee.

 

ARTICLE VI

 

TAX PROCEEDINGS

 

Section 6.01.        Notification of Tax Proceedings.  Within ten (10) days
after an Indemnified Party becomes aware of the commencement of a Tax Proceeding
that may give rise to Taxes for which an Indemnifying Party is responsible
pursuant to Article II, such Indemnified Party shall notify the Indemnifying
Party of such Tax Proceeding, and thereafter shall promptly forward or make
available to the Indemnifying Party copies of notices and communications
relating to such Tax Proceeding.  The failure of the Indemnified Party to notify
the Indemnifying Party of the commencement of any such Tax Proceeding within
such ten (10) day period or promptly forward any further notices or
communications shall not relieve the Indemnifying Party of any obligation which
it may have to the Indemnified Party under this Agreement except to the extent
that the Indemnifying Party is actually prejudiced by such failure.

 

Section 6.02.        Statute of Limitations.  Any extension of the statute of
limitations for any Taxes or a Tax Return for any Pre-Closing Period or a
Straddle Period shall be made by the Party required to file such Tax Return or
pay such Taxes to a Taxing Authority; provided that to the extent such Taxes or
Tax Return may result in an indemnity payment pursuant to this Agreement by the
Party other than the filing Party, the Indemnifying Party may, in its reasonable
discretion, require that the filing Party extend the applicable statute of
limitations for such period as determined by the Indemnifying Party.

 

13

--------------------------------------------------------------------------------


 

Section 6.03.        Tax Proceeding Procedures Generally.  Except as provided
herein or in Section 6.04, each Party shall be entitled to contest, compromise
and settle any Adjustment proposed, asserted or assessed pursuant to any Tax
Proceeding involving a Tax reported (or that, it is asserted, should have been
reported) on a Tax Return that such Party is responsible for preparing and
filing (or causing to be prepared and filed) pursuant to Article III; provided,
however, that (A) GGP shall retain exclusive control over all Tax Proceedings
relating to MPC Taxes (whether ongoing as of the date of this Agreement or not)
for so long as GGP may be liable under Section 2.01(b) for more than 50% of the
total MPC Taxes at issue in the relevant Tax Proceeding, (B) GGP may not enter
into any closing, settlement or other similar agreement with any Taxing
Authority with respect to Tax Proceedings described in the preceding clause
(A) without the prior written consent of Spinco, which consent shall not be
unreasonably withheld, (C) GGP shall keep Spinco informed in a timely manner of
all actions proposed to be taken by GGP and shall permit Spinco to observe (at
its own cost) all proceedings with respect to such Tax Proceedings, (D) GGP
shall provide Spinco with written notice reasonably in advance of, and Spinco
shall have the right to attend and participate in (at its own cost), any
scheduled meetings with any Taxing Authority with respect to such Tax
Proceedings and (E) notwithstanding the foregoing, Spinco shall have the right
(but not the obligation) to immediately assume control of any and all Tax
Proceedings relating to MPC Taxes, at its own cost and expense, if, at any time
prior to the conclusion of such Tax Proceeding, the potential liability of GGP
for MPC Taxes under the provisions set forth in Section 2.01(b) is less than
fifty percent (50%) of the total liability for MPC Taxes at issue in the
relevant Tax Proceeding.

 

Section 6.04.        Tax Proceedings in Respect of Indemnified Taxes.

 

(a)           In General.  Notwithstanding Section 6.03, if the Party entitled
to control a Tax Proceeding is an Indemnified Party, any defense of the Tax
Proceeding shall be conducted by such Party diligently and in good faith;
provided, however, that the Indemnified Party shall keep the Indemnifying Party
informed in a timely manner of all actions proposed to be taken by the
Indemnified Party and shall permit the Indemnifying Party to observe (at its own
cost) all proceedings with respect to such Tax Proceeding; and provided further,
that, if the applicable Tax Proceeding (or any Adjustments proposed or asserted
in connection therewith) reasonably would be expected to give rise to an
indemnity obligation in excess of $1 million, in the aggregate, then, unless
waived by the Parties in writing, the Indemnified Party shall (a) prepare all
correspondence or filings to be submitted to any Taxing Authority or judicial
authority in a manner consistent with the Tax Return which is the subject of
such Adjustment as filed and timely provide the Indemnifying Party with copies
of any such correspondence or filings for the Indemnifying Party’s prior review
and consent, which consent shall not be unreasonably withheld, (b) provide the
Indemnifying Party with written notice reasonably in advance of, and the
Indemnifying Party shall have the right to attend and participate in (at its own
cost), any formally scheduled meetings with any Taxing Authority or hearings or
proceedings before any judicial authority with respect to such Adjustment,
(c) not enter into any closing, settlement or other similar agreement with any
Taxing Authority with respect to the relevant Tax Proceeding (or any proposed
Adjustment) without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld and (d) not contest any proposed or
asserted Adjustment before a judicial authority unless (A) such Adjustment
(separately or together with other proposed or asserted Adjustments) reasonably
would be expected to give rise to Taxes payable by the Indemnified Party in an
amount of $1 million or more, in the aggregate, or (B) the

 

14

--------------------------------------------------------------------------------


 

Indemnified Party has received an opinion of a nationally recognized law firm
that it is more likely than not to prevail on the merits.

 

(b)           Tax Proceedings in Respect of Restructuring/Distribution Taxes and
Disqualifying Actions.  Notwithstanding Section 6.03, GGP and Spinco shall be
entitled to jointly contest, compromise and settle any Adjustment proposed,
asserted or assessed pursuant to any Tax Proceeding relating to
(i) Restructuring/Distribution Taxes and (ii) any Taxes attributable to a Spinco
Disqualifying Action.  Notwithstanding Section 6.03, GGP shall be entitled to
contest, compromise and settle any Adjustment proposed, asserted or assessed
pursuant to any Tax Proceeding relating to any Taxes attributable to a GGP
Disqualifying Action and shall defend such Adjustment diligently and in good
faith; provided, that, unless waived by the Parties in writing, GGP shall
(i) keep Spinco informed in a timely manner of all actions taken or proposed to
be taken by GGP, (ii) provide copies of all correspondence or filings to be
submitted to any Taxing Authority or judicial authority to Spinco for its prior
review and consent, which consent shall not be unreasonably withheld and
(iii) provide Spinco with written notice reasonably in advance of, and Spinco
shall have the right to attend (at its own cost), any formally scheduled
meetings with any Taxing Authority or hearings or proceedings before any
judicial authority.

 

ARTICLE VII

 

TAX-FREE STATUS OF THE DISTRIBUTION

 

Section 7.01.        Representations and Warranties.

 

(a)           Tax Reporting.  Each of GGP and Spinco covenants and agrees that
it will not take, and will cause its respective Affiliates to refrain from
taking, any position on any Tax Return that is inconsistent with the Tax-Free
Status of the Transactions.

 

(b)           Restrictions Relating to the Distribution.  Neither GGP nor Spinco
shall, nor shall GGP or Spinco permit any GGP Entity or any Spinco Entity,
respectively, to, take or fail to take, as applicable, any action that
constitutes a Disqualifying Action described in the definitions of GGP
Disqualifying Action and Spinco Disqualifying Action, respectively.

 

(c)           Ordinary Course of Business.  GGP represents that neither it nor
any of its Subsidiaries altered the manner in which they satisfied their
respective Tax payment obligations as a result of the pendency of the
Restructuring and Distribution.

 

Section 7.02.        Procedures Regarding Opinions and Rulings.

 

(a)           If Spinco notifies GGP that it desires to take one of the actions
potentially described in Section 7.01 (a “Notified Action”), GGP shall cooperate
with Spinco and use its reasonable best efforts to seek to obtain, as
expeditiously as possible, a Supplemental Ruling or an Unqualified Tax Opinion
for the purpose of permitting Spinco to take the Notified Action unless GGP
shall have waived the requirement to obtain such ruling or opinion.  If such a
ruling is to be sought, GGP shall apply for such ruling and GGP and Spinco shall
jointly control the process of obtaining such ruling.  In no event shall GGP be
required to file any such request unless Spinco represents that (i) it has read
such request, and (ii) all information and

 

15

--------------------------------------------------------------------------------


 

representations, if any, relating to any member of the Spinco Group, contained
in such request documents are (subject to any qualifications therein) true,
correct and complete.  Spinco shall reimburse GGP for all reasonable costs and
expenses incurred by the GGP Group in obtaining a Supplemental Ruling or
Unqualified Tax Opinion requested by Spinco within ten (10) days after receiving
an invoice from GGP therefor.

 

(b)           GGP shall have the right to obtain a Supplemental Ruling or an
Unqualified Tax Opinion at any time in its sole and absolute discretion. If GGP
determines to obtain such ruling or opinion, Spinco shall (and shall cause each
Spinco Entity to) cooperate with GGP and take any and all actions reasonably
requested by GGP in connection with obtaining such ruling or opinion (including
by making any representation or reasonable covenant or providing any materials
requested by the IRS or the law firm issuing such opinion); provided that Spinco
shall not be required to make (or cause a Spinco Entity to make) any
representation or covenant that is inconsistent with historical facts or as to
future matters or events over which it has no control. In connection with
obtaining such ruling, GGP shall apply for such ruling and shall have sole and
exclusive control over the process of obtaining such ruling.  GGP shall
reimburse Spinco for all reasonable costs and expenses incurred by the Spinco
Group in obtaining a Supplemental Ruling or Unqualified Tax Opinion requested by
GGP.

 

(c)           Except as provided in Sections 7.02(a) and (b), no Spinco Entity
shall seek any guidance from the IRS or any other Tax Authority (whether
written, verbal or otherwise) at any time concerning the Restructuring or
Distribution (including the impact of any transaction on the Restructuring or
Distribution).

 

ARTICLE VIII

 

COOPERATION

 

Section 8.01.        General Cooperation.

 

(a)           Subject to Section 8.03, the Parties shall each cooperate fully
(and each shall cause its respective Subsidiaries to cooperate fully) with all
reasonable requests in writing (“Information Request”) from another Party
hereto, or from an agent, representative or advisor to such Party, in connection
with the preparation and filing of Tax Returns (including the preparation of Tax
Packages), claims for Refunds, Tax Proceedings, and calculations of amounts
required to be paid pursuant to this Agreement, in each case, related or
attributable to or arising in connection with Taxes of any of the Parties or
their respective Subsidiaries covered by this Agreement and the establishment of
any reserve required in connection with any financial reporting (a “Tax
Matter”).  Such cooperation shall include the provision of any information
reasonably necessary or helpful in connection with a Tax Matter (“Information”)
and shall include, without limitation, at each Party’s own cost:

 

(i)            the provision of any Tax Returns of the Parties and their
respective Subsidiaries, books, records (including information regarding
ownership and Tax basis of property), documentation and other information
relating to such Tax Returns, including accompanying schedules, related work
papers, and documents relating to rulings or other determinations by Taxing
Authorities;

 

16

--------------------------------------------------------------------------------


 

(ii)           the execution of any document (including any power of attorney)
in connection with any Tax Proceedings of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of the Parties or
any of their respective Subsidiaries;

 

(iii)          the use of the Party’s reasonable best efforts to obtain any
documentation in connection with a Tax Matter; and

 

(iv)          the use of the Party’s reasonable best efforts to obtain any Tax
Returns (including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries.

 

Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.

 

(b)           Subject to Section 8.03, with respect to any written request by a
Party in accordance with the provisions of Section 8.01(a) for access to
Information or Representatives of the other Party and members of such other
Party’s Tax Group in connection with any Tax Return, Tax Proceeding or otherwise
in connection with this Agreement:

 

(i)            The responding Party shall (A) make available to the requesting
Party the requested Information within the deadline reasonably agreed upon by
the Parties (the Response Deadline”), and (B) following the Response Deadline,
promptly (and no later than five (5) days following its discovery of such
Information) make available to the requesting Party any other Information it
discovers that is within its possession or control which would reasonably be
expected to be relevant to the Information Request.

 

(ii)           In the event that the responding Party breaches its obligations
under the preceding sentence by (A) failing to respond to the Information
Request by the Response Deadline without providing a legitimate reason for such
failure that is reasonably satisfactory to the requesting Party (provided, that
the provision of Information by the responding Party after the Response Deadline
pursuant to paragraph (b)(i)(B) shall not be deemed to be a breach described in
this clause (A)) or (B) withholding Information within its possession or control
that is material to the Information Request, then the provisions of paragraph
(b)(iii) shall apply.

 

(iii)          In the event of a breach described in paragraph (b)(ii)(A) that
is not cured within ten (10) days following the Response Deadline or an alleged
breach described in Paragraph (b)(ii)(B), the requesting Party shall have the
right to engage an independent consulting, accounting or law firm selected in
its sole discretion (the “Independent Firm”) to access any and all books,
records and other documents of the responding Party and any applicable members
of such responding Party’s group or an agent, representative or advisor of the
responding Party (or such members of their relevant group) (“Representative”)
for purposes of identifying and extracting the Information requested by the
requesting Party and the responding Party shall be required to provide to the
Independent Firm access to all such books, records and other documents and
Representatives; provided, that (x) the Independent Firm shall have executed,
for the benefit of both parties, a non-disclosure and confidentiality agreement
that

 

17

--------------------------------------------------------------------------------


 

is in form and substance customary for similar engagements, (y) such access
shall be provided by the responding Party only upon at least two (2) days prior
written notice and during reasonable business hours, and (z) in the event of a
breach described in paragraph (b)(ii)(A) that is not cured within ten (10) days
following the Response Deadline or a breach described in paragraph (b)(ii)(B),
as determined by the Independent Firm following its extraction of Information
pursuant to this sentence, the costs and expenses of the Independent Firm shall
be borne by (i) the responding Party in the event of a breach by the responding
Party of paragraph (b)(i), or (ii) the requesting Party in the event there has
been no breach by the responding Party of paragraph (b)(i).

 

Section 8.02.        Retention of Records.  GGP and Spinco shall retain or cause
to be retained all Tax Returns, schedules and workpapers, and all material
records or other documents relating thereto in their possession, until sixty
(60) days after the expiration of the applicable statute of limitations
(including any waivers or extensions thereof) of the taxable periods to which
such Tax Returns and other documents relate or until the expiration of any
additional period that any Party reasonably requests, in writing, with respect
to specific material records or documents.  A Party intending to destroy any
material records or documents shall provide the other Party with reasonable
advance notice and the opportunity to copy or take possession of such records
and documents.  The Parties hereto will notify each other in writing of any
waivers or extensions of the applicable statute of limitations that may affect
the period for which the foregoing records or other documents must be retained.

 

Section 8.03.        Confidentiality.  Notwithstanding any other provision of
this Agreement or any other Transaction Document, any information obtained by
either Party under this Agreement shall be kept confidential, except as may be
necessary in connection with the filing of Tax Returns or claims for Refunds or
in connection with any Tax Proceeding or any dispute, proceeding, suit or action
concerning any issues or matters addressed in this Agreement, or unless a Party
is compelled to disclose information by judicial or administrative process, or,
in the opinion of its counsel, by other requirements of Law.  Spinco shall not
be required to make available to GGP or its representatives any books, records,
documents or other information that Spinco reasonably determines to be subject
to attorney-client privilege; provided, however, that Spinco shall be required
to make available to GGP any information reasonably requested by GGP pursuant to
Section 8.01 in connection with the preparation of any Tax Return required to be
prepared by GGP pursuant to this Agreement or any Tax Proceeding in connection
with such Tax Returns.  GGP shall not be required to make available to Spinco or
its representatives any books, records, documents or other information that GGP
reasonably determines to be subject to attorney-client privilege; provided,
however, that GGP shall be required to make available to Spinco any information
reasonably requested by Spinco pursuant to Section 8.01 in connection with the
preparation of any Tax Return required to be prepared by Spinco pursuant to this
Agreement or any Tax Proceeding in connection with such Tax Returns.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01.        Dispute Resolution.  Other than as set forth in
Section 8.01(b)(iii), with respect to any dispute between the Parties as to any
matter covered by this Agreement, the

 

18

--------------------------------------------------------------------------------


 

Parties shall appoint a nationally recognized independent public accounting firm
(the “Accounting Firm”) to resolve such dispute.  In this regard, the Accounting
Firm shall make determinations with respect to the disputed items based solely
on representations made by GGP and Spinco and their respective representatives,
and not by independent review, and shall function only as an expert and not as
an arbitrator and shall be required to make a determination in favor of one
Party only.  The Parties shall require the Accounting Firm to resolve all
disputes no later than thirty (30) days after the submission of such dispute to
the Accounting Firm, but in no event later than the Due Date for the payment of
Taxes or the filing of the applicable Tax Return, if applicable, and agree that
all decisions by the Accounting Firm with respect thereto shall be final and
conclusive and binding on the Parties.  The Accounting Firm shall resolve all
disputes in a manner consistent with this Agreement and, to the extent not
inconsistent with this Agreement, in a manner consistent with the Past Practices
of GGP and its Subsidiaries, except as otherwise required by applicable Law. 
The Parties shall require the Accounting Firm to render all determinations in
writing and to set forth, in reasonable detail, the basis for such
determination.  The fees and expenses of the Accounting Firm shall be paid by
the non-prevailing Party.

 

Section 9.02.        Tax Sharing Agreements.  All Tax sharing, indemnification
and similar agreements, written or unwritten, as between a GGP Entity, on the
one hand, and a Spinco Entity, on the other (other than this Agreement or any
other Transaction Document), shall be or shall have been terminated on or before
the Effective Date and, after the Effective Date, no GGP Entity, on the one
hand, or Spinco Entity, on the other, shall have any further rights or
obligations with respect to each other under any such Tax sharing,
indemnification or similar agreement.

 

Section 9.03.        Interest on Late Payments.  With respect to any payment
between the Parties pursuant to this Agreement not made by the due date set
forth in this Agreement for such payment, the outstanding amount will accrue
interest at a rate per annum equal to the rate in effect for underpayments under
Section 6621 of the Code from such due date to and including the earlier of the
ninetieth (90th) day or the payment date and thereafter will accrue interest at
a rate per annum equal to 9%.

 

Section 9.04.        Survival of Covenants.  Except as otherwise contemplated by
this Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Date and remain in full force and effect
in accordance with their applicable terms, provided, however, that the
representations and warranties and all indemnification for Taxes shall survive
until sixty (60) days following the expiration of the applicable statute of
limitations (taking into account all extensions thereof), if any, of the Tax
that gave rise to the indemnification, provided, further, that, in the event
that notice for indemnification has been given within the applicable survival
period, such indemnification shall survive until such time as such claim is
finally resolved.

 

Section 9.05.        Termination.  This Agreement may not be terminated except
by an agreement in writing signed by each of the Parties to this Agreement.

 

Section 9.06.        Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all

 

19

--------------------------------------------------------------------------------


 

other conditions and provisions of this Agreement shall remain in full force and
effect.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties to this Agreement shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner.

 

Section 9.07.        Entire Agreement.  Except as otherwise expressly provided
in this Agreement, this Agreement constitutes the entire agreement of the
Parties hereto with respect to the subject matter of this Agreement and
supersedes all prior agreements and undertakings, both written and oral, between
or on behalf of the Parties hereto with respect to the subject matter of this
Agreement.

 

Section 9.08.        Assignment; No Third-Party Beneficiaries.  This Agreement
shall not be assigned by any Party without the prior written consent of the
other Party hereto, except that GGP may assign (i) any or all of its rights and
obligations under this Agreement to any of its Affiliates and (ii) any or all of
its rights and obligations under this Agreement in connection with a sale or
disposition of any assets or entities or lines of business of GGP; provided,
however, that, in each case, no such assignment shall release GGP from any
liability or obligation under this Agreement nor change any of the steps in the
Spinoff Plan.  Except as provided in Article IV with respect to indemnified
Parties, this Agreement is for the sole benefit of the Parties to this Agreement
and their respective Subsidiaries and their permitted successors and assigns and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 9.09.        Specific Performance.  In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the Party who is or is to be thereby aggrieved shall have the
right to specific performance and injunctive or other equitable relief of its
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.  The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by the Parties to this
Agreement.

 

Section 9.10.        Amendment.  No provision of this Agreement may be amended
or modified except by a written instrument signed by the Parties to this
Agreement.  No waiver by any Party of any provision of this Agreement shall be
effective unless explicitly set forth in writing and executed by the Party so
waiving.  The waiver by any Party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

 

Section 9.11.        Rules of Construction.  Interpretation of this Agreement
shall be governed by the following rules of construction:  (i) words in the
singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires;
(ii) references to the terms Article, Section, paragraph, clause, Exhibit and

 

20

--------------------------------------------------------------------------------


 

Schedule are references to the Articles, Sections, paragraphs, clauses, exhibits
and schedules of this Agreement unless otherwise specified; (iii) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement, including the Schedules and Exhibits hereto;
(iv) references to “$” shall mean U.S. dollars; (v) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (vi) the word “or” shall not be
exclusive; (vii) references to “written” or “in writing” include in electronic
form; (viii) provisions shall apply, when appropriate, to successive events and
transactions; (ix) the table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement; (x) GGP and Spinco have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or burdening either Party by virtue of the
authorship of any of the provisions in this Agreement or any interim drafts of
this Agreement; and (xi) a reference to any Person includes such Person’s
successors and permitted assigns.

 

Section 9.12.        Counterparts.  This Agreement may be executed in one or
more counterparts each of which when executed shall be deemed to be an original
but all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or portable document format (PDF) shall be as effective as delivery of
a manually executed counterpart of any such Agreement.

 

Section 9.13.        Coordination with the Employee Matters Agreement.  To the
extent any covenants or agreements between the Parties with respect to employee
withholding Taxes are set forth in the Employee Matters Agreement, such Taxes
shall be governed exclusively by the Employee Matters Agreement and not by this
Agreement.

 

Section 9.14.        Coordination with the Separation Agreement.  To the extent
any representations, warranties, covenants or agreements between the parties
with respect to Taxes or other Tax matters are set forth in this Agreement, such
Taxes and other Tax matters shall be governed exclusively by this Agreement and
not by the Separation Agreement.

 

Section 9.15.        Effective Date.  This Agreement shall become effective only
upon the occurrence of the Distribution.

 

[The remainder of this page is intentionally left blank.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

Name:

Thomas H. Nolan, Jr.

 

Title:

President

 

 

 

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

By:

/s/ David Arthur

 

Name:

David Arthur

 

Title:

Interim Chief Executive Officer

 

Signature Page to Tax Matters Agreement

 

--------------------------------------------------------------------------------